         Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 1 of 18




                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


    CONNIE MCHUGH and GILBERT
    FALLON,                                           Case No: 2:20-cv-00581-DCN

          Plaintiffs,                                 MEMORANDUM DECISION AND
                                                      ORDER
          v.

    VERTICAL PARTNERS WEST, LLC,
    d/b/a VENOM INTERNATIONAL
    GROUP and YUNTONG POWER CO.,
    LTD. a/k/a ZHANGSHAN ELECTRIC
    WIN TECHNOLOGY CO., LTD.,

          Defendants.


                                     I. INTRODUCTION

       Pending before the Court in the above-titled matter are a Motion to Dismiss (the

“Motion”) from Defendant Yuntong Power Co. Ltd. (“Yuntong”), pursuant to Federal Rule

of Civil Procedure 12(b)(2) for lack of personal jurisdiction (Dkt. 71), and Plaintiffs’

Motion to Seal (Dkt. 73).1 Plaintiffs have responded to the Motion, and both Yuntong and

Defendant Vertical Partners West, LLC (“Venom”) have replied. The matter is now ripe

for the Court’s review.

       Having fully reviewed the record, the Court finds that the facts and legal arguments

are adequately presented in the briefs and record. Accordingly, in the interest of avoiding



1
  In accordance with Fed. R. Civ. P. 5.2(d), Dist. Idaho Loc. Civ. R. 5.3, and good cause appearing,
Plaintiffs’ Motion to Seal is GRANTED. The documents so indicated shall remain under seal.


MEMORANDUM DECISION AND ORDER - 1
        Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 2 of 18




further delay, and because the Court conclusively finds that the decisional process would

not be significantly aided by oral argument, this matter shall be decided on the record

before this Court without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). For the

reasons stated below, the Court DENIES the Motion.

                                    II. BACKGROUND

       Plaintiffs brought this product liability action alleging that a “Bias 5000 mAh

battery pack” (the “Battery”) failed and caused damage to Plaintiffs’ property located at 51

Fredericks Grove Road in Lehighton, Pennsylvania. Plaintiffs assert Defendants Yuntong,

a Chinese corporation, and Venom, an Idaho corporation, were in the business of

manufacturing, distributing, and/or selling batteries, including the Battery.

       Plaintiffs commenced this action in Pennsylvania state court. On May 14, 2018,

Venom filed a Notice of Removal on the basis of diversity jurisdiction to the United States

District Court for the Middle District of Pennsylvania. The case was ultimately removed

to federal court on May 17, 2018. Thereafter, Venom filed an answer to the Complaint, and

Plaintiffs filed an Amended Complaint adding Yuntong as a defendant and alleging

negligence, breach of warranty, and strict liability. Venom filed an Answer to Plaintiffs’

Amended Complaint with affirmative defenses and a crossclaim against Yuntong. The

Amended Complaint was then forwarded to a process server familiar with the Hague

Convention’s requirements for service. Ultimately, Yuntong was served, appeared before

the court, and filed a Motion to Dismiss. The court then permitted limited jurisdiction

discovery. At that time, Plaintiffs took the deposition of the corporate designee of Venom,

who established the business arrangement between Venom and Yuntong and stated


MEMORANDUM DECISION AND ORDER - 2
        Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 3 of 18




Yuntong “continuously and systematically sold and shipped products to [Venom] in

Idaho.” Dkt. 72, at 3. On September 23, 2020, Plaintiffs filed a Motion to Transfer Venue

to the District of Idaho, which was granted on December 8, 2020. Yuntong soon after filed

its Motion to Dismiss for lack of personal jurisdiction, which is before the Court now.

                             III. STANDARD OF REVIEW

       When a defendant moves to dismiss a complaint for lack of personal jurisdiction,

the plaintiff “bears the burden of demonstrating that jurisdiction is appropriate.” Dole

Food, Inc. v. Watts, 303 F.3d 1104, 1108 (9th Cir. 2002). The plaintiff “need only make a

prima facie showing of jurisdictional facts.” Sher v. Johnson, 911 F.2d 1357, 1361 (9th

Cir. 1990). Where there is no applicable federal statute governing personal jurisdiction, the

law of the state in which the district court sits applies. Boschetto v. Hansing, 539 F.3d 1101,

1015 (9th Cir. 2008). The Idaho Supreme Court has determined that Idaho’s long-arm

statute (Idaho Code § 5-514) allows a broader application of personal jurisdiction than is

permitted under the Due Process Clause. See generally Smalley v. Kaiser, 950 P.2d 1248

(Idaho 1997). Thus, the Court need only decide whether asserting personal jurisdiction

complies with due process. Lake v. Lake, 817 F.2d 1416, 1420 (9th Cir. 1987).

                                     IV. DISCUSSION

       Yuntong asserts this action should be dismissed based on a lack of personal

jurisdiction. Dkt. 71. There are two types of personal jurisdiction—general and specific.

Lake, 817 F.2d at 1420. Under either type, due process requires a defendant to have at least

“minimum contacts” with the forum state so that “maintenance of the suit does not offend

traditional notions of fair play and substantial justice.” International Shoe Co. v.


MEMORANDUM DECISION AND ORDER - 3
        Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 4 of 18




Washington, 326 U.S. 310, 316 (1945). “[T]he defendant’s conduct and connection with

the forum State [must be] such that he should reasonably anticipate being haled into court

there.” World–Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980). “[I]t is the

defendant, not the plaintiff or third parties, who must create contacts with the forum State.”

Walden v. Fiore, 571 U.S. 277, 291 (2014).

       Because the parties discuss both general and specific personal jurisdiction, this

Court will follow suit.

       A. General Jurisdiction

       General jurisdiction is exercised by a state when the defendant has contacts with the

forum that are so “continuous and systematic” as to render the defendant “essentially at

home in the forum state.” Daimler AG v. Bauman, 571 U.S. 117, 127 (2014) (cleaned up).

“[O]nly a limited set of affiliations with a forum will render a defendant amenable to

[general] jurisdiction there.” Shaffer v. Heitner, 433 U.S. 186, 204 (1977). For a

corporation, “unique” and “easily ascertainable” affiliations with a forum include its

principal place of business and its place of incorporation. Id. Outside these limited

affiliations, general jurisdiction is appropriate only when the defendant’s relationship with

the forum is so continuous and systematic that the defendant is reasonably regarded as “at

home” there. Daimler, 571 at 134. The party opposing a motion to dismiss under the

Federal Rules of Civil Procedure bears the burden of showing jurisdiction is appropriate.

Wells Cargo, Inc. v. Transp. Ins. Co., 676 F. Supp. 2d 1114, 1118 (D. Idaho 2009) (citing

Boschetto, 539 F.3d at 1011).

       In the present case, it is undisputed Yuntong is incorporated in China and its


MEMORANDUM DECISION AND ORDER - 4
        Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 5 of 18




principal place of business is in China. See Dkt. 10, at ¶ 4. Thus, in order for this Court to

exercise general jurisdiction over Yuntong, Yuntong’s relationship with Idaho must be so

continuous and systematic that it is essentially at home here. Plaintiffs assert that because

Yuntong entered into a contract with Venom in Idaho, sold goods to Venom in Idaho, and

routinely shipped goods to Venom in Idaho, Yuntong is essentially at home in Idaho. Dkt.

72, at 6–7. The Court finds these connections are not sufficiently continuous and systematic

to render Yuntong at home in Idaho. Engaging with one other party in a state is a far cry

from being at home there. Other than contracting with, selling to, and shipping goods to

Venom in Idaho, Plaintiffs make no further argument that Yuntong is “at home” in Idaho.

See generally Dkt. 72. Because it is Plaintiffs who must show jurisdiction is appropriate,

the Court finds Plaintiffs failed to meet their burden in showing this Court has general

jurisdiction over Yuntong. Accordingly, the Court finds Yuntong is not subject to general

personal jurisdiction in Idaho.

       B. Specific Jurisdiction

       A court has specific jurisdiction over a defendant “if the controversy is sufficiently

related to or arose out of the defendants’ contacts with the forum.” Omeluk v. Langsten Slip

& Batbyggeri A/S, 52 F.3d 267, 270 (9th Cir. 1995). In other words, specific jurisdiction

depends on the quality and nature of the defendant’s contacts with the forum state in

relation to the cause of action. See Lake, 817 F.2d at 1421. The Ninth Circuit has

established a three-part test to determine whether a court may exercise specific personal

jurisdiction over a nonresident defendant:

              (1) The nonresident defendant must do some act or consummate some


MEMORANDUM DECISION AND ORDER - 5
        Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 6 of 18




              transaction with the forum or perform some act by which he
              purposefully avails himself of the privilege of conducting activities in
              the forum, thereby invoking the benefits and protections of its laws;
              (2) the claim must be one which arises out of or relates to the
              defendant’s forum-related activities; and (3) the exercise of
              jurisdiction must comport with fair play and substantial justice, i.e. it
              must be reasonable.

Id. (emphasis added); see also Ballard v. Savage, 65 F.3d 1495 (9th Cir. 1995).

The Ninth Circuit has also noted that the “contacts” requirements can be lessened if

considerations of reasonableness so demand. Haisten v. Grass Valley Med. Reimbursement

Fund, Ltd., 784 F.2d 1392, 1397 (9th Cir. 1986). The plaintiff has the burden of satisfying

the first two prongs. Lake, 817 F.2d at 1421. The burden then shifts to the defendant to

demonstrate unreasonableness. Boschetto, 539 F.3d at 1016.

              (1) Purposeful Availment

       The first prong of the three-part test “ensures that a defendant will not be haled into

a jurisdiction solely as a result of random, fortuitous or attenuated contacts.” Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985). Purposeful availment and purposeful

direction, although often used interchangeably, apply to two different situations,

particularly in Ninth Circuit case law. See Schwarzenegger v. Fred Martin Motor Co., 374

F.3d 797, 802 (9th Cir. 2004). A purposeful availment analysis is more often used in suits

involving contracts, whereas a purposeful direction analysis is used in suits involving torts.

Id. However, the Ninth Circuit has often applied the purposeful availment test to cases

involving both contract and tort claims where the tort claims arise out of the contractual

relationship between the parties. See, e.g., Sher, 911 F.2d at 1362–64 (applying the

purposeful availment test to a complaint alleging both contract and tort claims); Boschetto,


MEMORANDUM DECISION AND ORDER - 6
         Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 7 of 18




539 F.3d at 1016–19 (applying the purposeful availment test to a complaint that contained

both tort and contract claims); HK China Grp. v. Beijing United Auto. & Motorcycle Mfg.

Corp., 417 F. App’x 664, 665–66 (9th Cir. 2011) (applying the purposeful availment test

to a complaint that included claims for breach of contract and fraud as “the action sounds

primarily in contract”).

        This case includes both tort and contract claims. Venom has asserted contribution

and/or indemnity crossclaims against Yuntong. See Dkt. 75, at 12. Because the contractual

relationship between Yuntong and Venom is at the heart of the Court’s personal jurisdiction

analysis, the Court finds that the purposeful availment test is appropriate here. Accordingly,

the Court will next evaluate whether Yuntong purposefully availed itself of Idaho and its

laws.

        A “showing that a defendant purposefully availed himself of the privilege of doing

business in a forum state typically consists of evidence of the defendant’s actions in the

forum, such as executing or performing a contract there.” Schwarzenegger, 374 F.3d at

802. However, a contract with a party in the forum state does not automatically establish

the minimum contacts necessary for personal jurisdiction. Burger King, 471 U.S. at 479–

80. The Court must also consider the parties’ “prior negotiations and contemplated future

consequences,” the “parties’ actual course of dealing,” and the terms contained in the

contract, including any choice-of-law provisions. Id. at 479, 482.

        In the present case, the facts support a finding that Yuntong purposefully availed

itself of the privilege of doing business in Idaho. Yuntong has routinely conducted business

in Idaho by selling its products to Venom and shipping them to Venom’s headquarters in


MEMORANDUM DECISION AND ORDER - 7
        Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 8 of 18




Idaho. See Dkt. 74, Ex. A. Yuntong entered into an exclusive supply agreement with

Venom, which states that Venom is based out of Idaho and lists Venom’s Idaho address

numerous times throughout the agreement. See Dkt. 74, Ex. C. This exclusive agreement

outlines that Venom “shall be the sole and exclusive purchaser [of the] Products

manufactured by [Yuntong].” Dkt. 74, Ex. C at 14. Thus, it appears the arrangement

between Venom and Yuntong is of great pecuniary significance for Yuntong. In short, the

exclusive supply agreement demonstrates that Yuntong purposefully targeted a known

Idaho entity, recognized multiple times that the entity is located in Idaho, and entered into

a deal of great financial significance with the entity in Idaho.

       Further, the exclusive supply agreement references Idaho law several times. In the

choice-of-law provision, for example, the agreement indicates “the 1980 United Nations

Convention on Contracts for the International Sale of Goods, supplemented as necessary

by the internal laws of the State of Idaho” will be the governing law. Dkt. 74, at 20. Under

the arbitration provision, the agreement indicates “[b]oth the subject matter of and the

procedure for document discovery will be defined by Idaho law …. ” Id. In addition, as

Venom notes in its Response, Yuntong explicitly and clearly agreed to indemnify and

defend Venom—an Idaho corporation—against personal property damage caused by

Yuntong’s products, among other things. See Dkt. 74, at 16. This demonstrates that

Yuntong should have reasonably anticipated being haled into court in Idaho. See World–

Wide Volkswagen, 444 U.S. at 297. The Court has no trouble concluding that Yuntong

purposefully availed itself of the forum state of Idaho.

       Despite these details, Yuntong argues its activities do not constitute a purposeful


MEMORANDUM DECISION AND ORDER - 8
        Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 9 of 18




availment because the “batteries purchased from Yuntong were shipped F.O.B.

Zhongshan.” The Idaho Commercial Code defines “F.O.B.” as follows:

       (1) Unless otherwise agreed the term F.O.B. (which means “free on board”)
       at a named place, even though used only in connection with the stated price,
       is a delivery term under which
               (a) when the term is F.O.B. the place of shipment, the seller must at
               that place ship the goods in the manner provided in this chapter
               (section 28-2-504) and bear the expense and risk of putting them into
               the possession of the carrier[.]

I.C. § 28-2-319(1). Yuntong also cites Farmers Insurance Exchange v. Portage La Prairie

Mutual Insurance Co. to demonstrate the Ninth Circuit has found that the ability to control

the travel of a product is relevant to establishing personal jurisdiction. 907 F.2d 911, 914

(9th Cir. 1990); see Dkt. 71-1, at 5. Yuntong provides the following citation from Farmers:

“unlike a product seller or distributor, an insurer has the contractual ability to control the

territory into which its ‘product’—the indemnification and defense of claims—will travel.”

Farmers, 907 F.2d at 914. This is significant, Yuntong reasons, because once Yuntong

“provided the goods for shipping in [China], they entered [Venom’s] possession and

Yuntong lost all ability to direct or otherwise control the transit of the goods.” Dkt. 71-1,

at 5–6. However, it appears Yuntong has cited selective portions of Farmers, leaving out

details that are relevant to the Court’s specific jurisdiction analysis.

       In Farmers, two insurance providers were obligated to provide coverage for a

single-vehicle accident. One insurer, a Canada corporation, was under contractual

obligation to indemnify the other insurer, but argued the U.S. district court did not have

personal jurisdiction. The district court agreed, finding personal jurisdiction was improper.

On appeal, the Ninth Circuit found the foreign insurer was indeed subject to the court’s


MEMORANDUM DECISION AND ORDER - 9
       Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 10 of 18




personal jurisdiction, explaining that the foreign insurer “purposefully availed itself of the

[forum] when it contracted to indemnify and defend claims arising there.” Farmers, 907

F.2d at 914.

       Yuntong’s current situation is analogous to the foreign insurer in Farmers. Like the

foreign insurer, Yuntong contracted with Venom to defend and indemnify Venom against

claims arising from or in connection with Yuntong’s products. If somehow Yuntong did

not foresee that claims resulting in litigation would take place in Idaho, where Venom

operates and distributes Yuntong’s products, Yuntong certainly should have. Further, even

supposing Yuntong did not foresee litigation taking place in Idaho, and supposing Yuntong

is more similar to the product seller or distributor example in Farmers, there is no evidence

to suggest that the ability to control the travel of a product is a dispositive or controlling

factor in determining personal jurisdiction. On the contrary, it appears that ability is merely

one factor among many to be considered in a personal jurisdiction analysis.

       Indeed, the Ninth Circuit and other courts have held that the mere existence of a

“free on board” designation is not enough to shield a nonresident defendant from what

would otherwise be a proper exercise of jurisdiction. See Taubler v. Giraud, 655 F.2d 991,

994–96 (9th Cir. 1981) (finding jurisdiction in California proper notwithstanding an “FOB

France” designation because the defendants had, among other things, entered into a

contract to sell and ship products in California); Pac. Pulp Molding, Inc. v. Burchfield, No.

15-CV-1602, 2015 WL 12672701, at *6 (S.D. Cal. Sept. 28, 2015) (finding an “FOB

Alabama” designation did not shield defendants from California jurisdiction because their

product included a two-year warranty, indicating a continuing responsibility to the plaintiff


MEMORANDUM DECISION AND ORDER - 10
         Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 11 of 18




in California); Excel Plas, Inc. v. Sigmax Co., Ltd., No. 07-CV-578-IEG (JMA), 2007 WL

2853932, at *8 n.11 (S.D. Cal. Sept. 27, 2007) (finding a defendant is not automatically

shielded from specific jurisdiction because of an “FOB Japan” designation). Conversely,

had Yuntong’s products been shipped F.O.B. Idaho, the F.O.B. designation by itself would

not enough to satisfy the purposeful availment requirement; again, an F.O.B. designation

is merely one factor in a court’s personal jurisdiction analysis. See Lakeside Bridge & Steel

Co. v. Mountain State Constr. Co., 597 F.2d 596, 604 n.14 (7th Cir. 1979) (questioning the

weight to be afforded the contract created by the F.O.B. term in a personal jurisdiction

analysis); Joe Boxer Corp. v. R. Siskind & Co., Inc., No. C 98-4899 SI, 1999 WL 429549,

at *5 (N.D. Cal. June 8, 1999).

         Accordingly, after thorough evaluation of all the factors discussed above, the Court

finds that Yuntong has purposefully availed itself of the privilege of doing business in

Idaho.

                (2) Claim Arises Out of or is Related to Defendant’s Activities in Forum

         The second requirement for specific jurisdiction outlines that the lawsuit “arise out

of or relate to the defendant’s contacts with the forum.” Ford Motor Co. v. Montana Eighth

Jud. Dist. Ct., 141 S. Ct. 1017, 1026 (2021) (cleaned up). “The first half of that standard

asks about causation; but the back half, after the ‘or,’ contemplates that some relationships

will support jurisdiction without a causal showing.” Id. For the causation requirement, the

Ninth Circuit implements a “but for” causation test: personal jurisdiction is proper only

where “but for” the defendant’s activities in the forum, the plaintiff’s injuries would not

have occurred. Dole Food, 303 F.3d at 1108 In this case, it is apparent that, but for


MEMORANDUM DECISION AND ORDER - 11
        Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 12 of 18




Yuntong’s selling and shipping of products to Venom (who was Yuntong’s exclusive

buyer), the Battery would not have been distributed by Venom to Plaintiffs, and Plaintiffs’

alleged injuries would not have occurred. Therefore, this second element of specific

personal jurisdiction is met.

               (3) Reasonableness

        The final requirement for specific personal jurisdiction demands that the exercise of

jurisdiction is reasonable and comports with the notions of fair play and substantial justice.

Bancroft & Masters, Inc. v. Augusta Nat. Inc., 233 F.3d 1082, 1088 (9th Cir. 2000). For

this element, Defendant bears the burden of proof. Id. A court determines reasonableness

by seven factors: (1) the extent of the defendant’s purposeful injection into the forum

state’s affairs; (2) the burden on the defendant of defending in the forum; (3) the extent of

conflict with the sovereignty of the defendant’s state; (4) the forum state’s interest in

adjudicating the dispute; (5) the most efficient judicial resolution of the controversy; (6)

the importance of the forum to the plaintiff’s interest in convenient and effective relief; and

(7) the existence of an alternative forum. Id.

        In its Reply Brief, Yuntong asserts the reasonableness factors indicate personal

jurisdiction would be improper in this case. Specifically, Yuntong provides the following

list:

     Yuntong has had no purposeful interjection into the forum state’s affairs, having
      expressly limited its activity to [China];
     The burden on Yuntong defending in Idaho would be great, considering it has no
      physical presence or connection with this jurisdiction;
     Idaho has little interest in adjudicating this dispute—the Plaintiffs in this action are
      residents of Pennsylvania and Venom, although it is an Idaho corporation, has
      expressly contracted to resolve its disputes in international arbitration in Singapore;

MEMORANDUM DECISION AND ORDER - 12
        Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 13 of 18




    Judicial efficiency is promoted by enforcing an agreement to arbitrate and requiring
     the parties to make efficient use of the alternative dispute resolution method they
     have contracted for;
    This forum has no importance to the plaintiff’s interest in convenient and effective
     relief—Plaintiffs are Pennsylvania residents who face no particular advantage in
     using Idaho’s courts and Venom has agreed to resolve its disputes through
     arbitration;
    International arbitration is an effective alternative forum to resolve the claims
     against Yuntong.

Dkt. 77, at 7.

                 i. Purposeful Interjection

       In evaluating the purposeful interjection factor, “[e]ven if there is sufficient

interjection into the state to satisfy the purposeful availment prong, the degree of

interjection is a factor to be weighed in assessing the overall reasonableness of jurisdiction

under the reasonableness prong.” Core–Vent Corp. v. Nobel Industries AB, 11 F.3d 1482,

1487 (9th Cir. 1993) (citing Burger King, 471 U.S. at 476–77). Here, Yuntong’s contacts

with Idaho were not significant enough to warrant general jurisdiction. But, as discussed

above, Yuntong has routinely conducted business in Idaho by selling and shipping its

products to Venom to its headquarters in Idaho. See Dkt. 74, Ex. A. The exclusive supply

agreement between Venom and Yuntong references Idaho law several times, including an

Idaho law choice-of-law provision. Id. at 20. Yuntong agreed to indemnify and defend

Venom against damage caused by Yuntong’s products. Id. at 16. The Court ultimately has

found that Yuntong’s contacts were sufficient to meet the purposeful availment test.

Because the contacts were relatively few, this factor weighs in Yuntong’s favor—against

the exercise of specific jurisdiction. However, this factor does not merit much weight in

Yuntong’s favor because its contacts were sufficient to meet the purposeful availment test.

MEMORANDUM DECISION AND ORDER - 13
       Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 14 of 18




See Core–Vent, 11 F.3d at 1488 (determining that attenuated contacts only provided slight

weight in defendant’s favor because the contacts, although less than significant, were

sufficient to meet the purposeful availment test).

              ii.   Defendant’s Burden in Litigating

       A defendant’s burden in litigating in a particular forum is a factor courts consider

in the assessment of reasonableness. See Bancroft, 233 F.3d at 1088. The Ninth Circuit has

said, however, that “unless the ‘inconvenience is so great as to constitute a deprivation of

due process, it will not overcome clear justifications for the exercise of jurisdiction.’”

Panavision Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1323 (9th Cir. 1998) (quoting Caruth v.

Int’l Psychoanalytical Ass’n, 59 F.3d 126, 128–29 (9th Cir. 1995)). Here, Yuntong

contends the burden of litigating “in Idaho would be great, considering it has no physical

presence or connection” with the forum. Dkt. 77, at 7. Although Yuntong may face a

burden in litigating in Idaho, the Court determines that the inconvenience is not so great as

to deprive Yuntong of due process. As the Ninth Circuit has said, “modern advances in

communications and transportation have significantly reduced the burden of litigating in

another country.” Sinatra v. Nat’l Enquirer, 854 F.2d 1191, 1199 (9th Cir. 1988); see also

Panavision, 141 F.3d at 1323 (“in this era of fax machines and discount air travel[,]

requiring [the defendant] to litigate in [a foreign jurisdiction] is not constitutionally

unreasonable” (internal quotations omitted)). Accordingly, though the burden does not

violate due process and is relatively small, this factor still weighs in Yuntong’s favor.

              iii. Conflict with Sovereignty of Defendant’s State

       “The unique burdens placed upon one who must defend oneself in a foreign legal


MEMORANDUM DECISION AND ORDER - 14
         Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 15 of 18




system should have significant weight in assessing the reasonableness of stretching the

long arm of personal jurisdiction over national borders.” Asahi Metal Ind. v. Superior

Court, 480 U.S. 102, 114 (1987). “Great care and reserve should be exercised when

extending our notions of personal jurisdiction into the international field.” United States v.

First Nat’l City Bank, 379 U.S. 378, 404 (1965). The Court finds that the international

context of this case militates in favor of Yuntong. However, “this factor is not dispositive

because, if given controlling weight, it would always prevent suit against a foreign national

in a United States court.” Gates Learjet Corp. v. Jensen, 743 F.3d 1325, 1333 (9th Cir.

1984).

                iv. Forum State’s Interest

         The Court next considers the state of Idaho’s interest in adjudicating the suit. The

Court finds this factor weighs in favor of exercising personal jurisdiction over Yuntong.

First, Idaho has an interest in adjudicating this dispute because several provisions in the

exclusive supply agreement indicate Idaho law will be the controlling/supplemental law

used. See Dkt. 74, at 20. Each state has an interest in deciding the application of its own

laws. See, e.g., Kumarelas v. Kumarelas, 16 F.Supp.2d 1249, 1255 (D. Nev. 1998)

(“Nevada has a vested interest in having courts located within its boundaries deciding on

the application of its laws”); Gates Learjet Corp., 743 F.3d at 1336 (“Arizona has a

significant interest in interpreting its own laws”).

         Second, states have an interest in ensuring contracts negotiated between foreign

entities and in-forum businesses are enforced. See, e.g., Holland Am. Line, N.C. v. Orient

Denizcilik Turizm Sanayi VE Ticaret, A.S., No. C17-1726-JCC, 2018 WL 3742197, at *5


MEMORANDUM DECISION AND ORDER - 15
        Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 16 of 18




(W.D. Wash. Aug. 7, 2018). In this case, Yuntong contracted with Venom to defend and

indemnify Venom—an Idaho company—against damage caused by Yuntong’s products.

Because Venom is an Idaho corporation, the state of Idaho has an interest in ensuring

Venom is indemnified and defended by Yuntong to the proper extent. Accordingly, this

factor weighs heavily in favor of exercising jurisdiction over Yuntong.

                v. Efficient Solution

        The location where the supposed harm took place, or where most of the evidence is

located, is normally the most efficient forum. Pac. Atl. Trading Co. v. M/V Main Express,

758 F.2d 1325, 1331 (9th Cir. 1985). This factor, however, is “no longer weighed heavily

given the modern advances in communication and transportation.” See Panavision, 141

F.3d at 1323 (citing Caruth, 59 F.3d at 129)). Here, it is undisputed that the damage caused

by the Battery occurred on Plaintiffs’ property in Pennsylvania.2 But, Yuntong’s

participation in this lawsuit will result in the most expedient resolution of this case, given

that the case is already presently before the Court after Venom asserted a crossclaim against

Yuntong. Accordingly, this factor is neutral.

                vi. Convenient and Effectiveness of Relief

        The Court agrees with Yuntong that “[t]his forum has no importance to Plaintiffs’

interest in convenient and effective relief[.]” Dkt. 77, at 7. But Venom—who has filed a

crossclaim against Yuntong—has an obvious interest in having its crossclaims heard in the


2
 Yuntong additionally argues that “[j]udicial efficiency is promoted by enforcing an agreement to arbitrate
and requiring the parties to make efficient use of the alternative dispute resolution method they have
contracted for[.]” Dkt. 77, at 7. If Yuntong wishes to pursue enforcement of the arbitration agreement
contained in its exclusive supply agreement with Venom, the Court directs Yuntong to file a motion to
compel arbitration.


MEMORANDUM DECISION AND ORDER - 16
        Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 17 of 18




same court in which it is appearing as a defendant. Therefore, this factor weighs in favor

of personal jurisdiction over Yuntong.

              vii. Existence of Alternative Forum

       Plaintiffs “bear[ ] the burden of proving the unavailability of an alternative forum.”

Core–Vent, 11 F.3d at 1490. Here, neither Plaintiffs nor Venom has met the burden of

proving the unavailability of an alternative forum. Accordingly, this factor weighs in favor

of Yuntong.

       A review of the seven factors demonstrates that this is indeed a close case. On

balance, however, the Court determines the exercise of personal jurisdiction over Yuntong

is reasonable. The Court acknowledges that four of the seven factors weighed in favor of

Yuntong. However, the Court has found that minimum contacts have been established and

that factors four and six from the Court’s reasonableness analysis weigh in favor exercising

personal jurisdiction over Yuntong. Accordingly, because “the interests of the plaintiff

(fourth factor) and the forum in the exercise of jurisdiction (sixth factor) will [often] justify

even the serious burdens placed on the alien defendant,” Asahi Metal, 480 U.S. at 107. The

Court finds Yuntong has not met its burden to “present[] a compelling case that the exercise

of jurisdiction would not comport with fair play and substantial justice.” Core–Vent, 11

F.3d at 1490 (emphasis added).

       Accordingly, the Court finds the three elements of personal jurisdiction have been

met in the present case. First, Yuntong has purposefully availed itself of the forum state of

Idaho. Second, the claims in this case arose from Yuntong’s forum-related activities. Third,

the exercise of personal jurisdiction comports with fair play and substantial justice and is


MEMORANDUM DECISION AND ORDER - 17
       Case 2:20-cv-00581-DCN Document 79 Filed 04/19/21 Page 18 of 18




reasonable.

                                      V. ORDER

      For the above stated reasons, the Court determines it proper to exercise personal

jurisdiction over Yuntong. Accordingly, IT IS ORDERED:

      1. Defendants’ Motion to Dismiss (Dkt. 71) is DENIED.

      2. Plaintiffs’ Motion for Leave to File Under Seal (Dkt. 73) is GRANTED.


                                               DATED: April 19, 2021


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 18
